Citation Nr: 0739327	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  04-34 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based upon 
individual employability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel

INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from January 1966 to January 1970.  He was 
awarded the Combat Action Ribbon, among other decorations, 
for his service. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The veteran and his wife provided sworn testimony 
in support of this appeal during an August 2005 personal 
hearing before the undersigned veterans law judge.  

In January 2006 and April 2007; the claim was remanded for 
evidentiary and procedural development.  Such development 
having been accomplished, the appeal has been returned to the 
Board for further appellate review. 


FINDING OF FACT

The evidence demonstrates that the veteran is not employable 
as a result of his service-connected disabilities.


CONCLUSION OF LAW

Criteria for the assignment of a total disability rating 
based on individual unemployability have been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 3.321, 
3.340, 3.341, 4.16 (2007) 






REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service connected disabilities 
have rendered him unemployable and requests a total 
disability rating due to individual unemployability.  
Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim. 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board has reviewed all of the evidence in the veteran's 
claim folder, which includes service medical records, VA 
outpatient treatment records, lay statements, and VA 
compensation and pension examination reports.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf. The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, on 
the claim. Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001). 

Total Disability Rating Based on Individual Unemployability

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  

Here, the veteran meets the schedular criteria for the 
benefit sought as he is evaluated as 70 percent disabled from 
PTSD, and 10 percent disabled from eczema.  Where a veteran 
meets the schedular criteria for consideration of 
unemployability under 38 C.F.R. § 4.16(a), the only remaining 
question is whether the veteran is unable to secure or follow 
a substantially gainful occupation as a result of his 
service-connected disabilities.

In determining unemployability status, the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the required 
percentages for service-connected disabilities are met and 
the service-connected disabilities are found to render the 
veteran unemployable.  38 C.F.R. § 4.16(a).  

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment may be held to exist, on a facts found 
basis (includes but is not limited to employment in a 
protected environment such as a family business or sheltered 
workshop), when earned annual income exceeds the poverty 
threshold.  Consideration shall be given in all claims to the 
nature of the employment and the reason for termination. 38 
C.F.R. § 4.16(a).

The evidence in this case includes the report of an 
examination conducted for VA purposes in June 2006, that 
addressed the veteran's PTSD.  During that PTSD examination, 
the veteran reported depression, anxiety, and "feeling out 
of place."  He indicated his depression and anxiety are 
present on a daily basis and are exacerbated by working.  He 
reported intense nightmares on a daily basis, occasional 
flashbacks, a hyper-startle response, and a desire to self-
isolate.  He stated that his medication regimen was helpful; 
however, the medication did not alleviate his desire to self-
isolate.  After performing a clinical evaluation and review 
of the claim file, the VA examiner concluded the veteran has 
severe occupational impairment due to poor impulse control, 
anxiety, and an inability to function in groups of people.  A 
January 2007 VA outpatient treatment note indicates the 
veteran is occupationally impaired and currently works part-
time when he is not especially unwell.  This physician 
characterized the veteran as "not employable in the usual 
meaning."  

The veteran attests to accepting a 20 percent reduction in 
retirement benefits from a position he held for twenty-one 
years due to an inability to interact with co-workers and a 
reputation as a "problem employee."  Subsequent to his 
retirement, the veteran was hired and terminated from three 
different positions before accepting employment as 
maintenance worker.  The Board notes that this position was 
created by a family member after the veteran demonstrated an 
inability to work in a structured environment.  Although the 
veteran is currently employed, the evidence indicates he 
works independently and has a flexible schedule to 
accommodate his absences on days of increased symptoms.  

The evidence of record supports the veteran's contention that 
he is unemployable solely due to his service-connected 
disabilities.  Two VA physicians have examined the veteran 
and concluded his PTSD results in symptoms that cause severe 
psychiatric limitations and prevent him from functioning in a 
setting where he must interact with other people.  Since the 
veteran's current position was created by a family member to 
accommodate his psychiatric limitations, the evidence clearly 
indicates he is engaged in marginal, rather than gainful, 
employment.  The evidence thus supports the conclusion that 
the veteran is unemployable based solely on service-connected 
disability, and the criteria for TDIU have been met.  
Therefore, the veteran's claim is granted.  

In this decision, the Board has assigned a total disability 
rating based on individual unemployability, which represents 
a complete grant of the benefit sought on appeal. See Barrera 
v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  Thus, a discussion of VA's 
duties to notify and assist is not required.


ORDER

Entitlement to a total disability rating based upon 
individual employability due to service-connected 
disabilities is granted. 




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


